
	
		II
		112th CONGRESS
		2d Session
		S. 2198
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2012
			Mrs. Boxer (for herself
			 and Mr. Grassley) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To implement common sense controls on the taxpayer-funded
		  salaries of government contractors by limiting reimbursement for excessive
		  compensation equal to the pay of the President of the United States.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Commonsense Contractor
			 Compensation Act of 2012.
		2.Limitation on
			 allowable government contractor compensation costs
			(a)Limitation
				(1)Civilian
			 contractsSection 4304(a)(16)
			 of title 41, United States Code, is amended to read as follows:
					
						(16)Costs of compensation of contractor and
				subcontractor employees for a fiscal year, regardless of the contract funding
				source, to the extent that such compensation exceeds the annual amount paid to
				the President of the United States in accordance with section 102 of title
				3.
						.
				(2)Defense
			 contractsSection
			 2324(e)(1)(P) of title 10, United States Code, is amended to read as
			 follows:
					
						(P)Costs of compensation of contractor and
				subcontractor employees for a fiscal year, regardless of the contract funding
				source, to the extent that such compensation exceeds the annual amount paid to
				the President of the United States in accordance with section 102 of title
				3.
						.
				(b)Conforming
			 amendments
				(1)RepealSection
			 1127 of title 41, United States Code, is hereby repealed.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 11 of
			 title 41, United States Code, is amended by striking the item relating to
			 section 1127.
				
